DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.

Claim Status
Claims 1, 12, 32-34, 39, and 61-68 are pending. 
Claims 2-11, 13-31, 35-38, 40 -60 are cancelled.
Claims 33-34, and 39 were withdrawn as being directed to a non-elected invention, the election having been made on 11/30/2021. New claims 63 and 67 do not read on the elected species and are further withdrawn.  
Claims 1, 12, 32, 61-62, 64-66, and 68 have been examined.

Priority
This application is a CIP of 16/579,799 09/23/2019
16/579,799 is a CON of 15/913,845 03/06/2018 PAT 10420844
15/913,845 is a CON of 14/118,546 11/18/2013 PAT 10010617
14/118,546 is a 371 of PCT/US2012/038429 05/17/2012
PCT/US2012/038429 has PRO 61/543,725 10/05/2011
PCT/US2012/038429 has PRO 61/543,721 10/05/2011
PCT/US2012/038429 has PRO 61/487,638 05/18/2011
PCT/US2012/038429 has PRO 61/487,636 05/18/2011

Withdrawn Rejection
All rejections of record are withdrawn because none of the cited references do not teach a dual GLP-1 receptor (GLP1R) and glucagon receptor (GCGR) binding peptide.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 12, 32, 61-62, 64-66, and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halasya et al. (WO 2007/060692 A2, previously cited 12/17/2021) in view of Hjorth et al. (JBC. 1994; 269(48): 30121-30124) and Kalyuzhin et al. (Bulletin of Experimental Biology and Medicine. 2008. 145(5): 623-625, previously cited 12/17/2021).
Claim 1 is drawn to a peptide conjugate comprising [C8-20 alkyl-(O/S)-saccharide]-(GLP1R/GCGR binding peptide).

    PNG
    media_image1.png
    249
    643
    media_image1.png
    Greyscale
Halasya et al. teach a composition comprising a surfactant compound comprising a hydrophobic moiety covalently linked to a saccharide for increasing bioactivity of peptides (Title and Abstract). Halasya et al. teach the hydrophobic moiety of the surfactant is an ester of lower alcohol of C2-C4 or fatty acid of C8-C18 (p23, para 4). Halasya et al. teach the saccharide is a monosaccharide comprising glucose, mannoses, galactose, ribose or sugar derivatives comprising glucose, glucuronic acid, galacturonic acid, gluconic acid D-lactone (p10, last para). Halasya et al. teach the use of glucosamine or glucuronic acid to form a conjugate via an amide linkage (p14, last para). Halasya et al. further teach the bioactive peptide is glucagon and glucagon-like peptides or GLP-1 analogs shown as follows (p37, Table 1).
Halasya et al. do not explicitly teach a conjugated peptide sequence as a GLP1R/GCGR binding peptide.
Hjorth et al. show a single peptide comprising both GLP1R and GCGR binding domains as 
    PNG
    media_image2.png
    351
    1051
    media_image2.png
    Greyscale
follows (p30122, Table I). Because Hjorth et al. show a single peptide able to bind to both GLP1R and GCGR, one of ordinary skill in the art at the time of the invention was made would have found it obvious to combine Halasya’s surfactant compound and Hjorth’s dual GLP1R and GCGR binding peptide as an alternative of using two separate GLP-1 and glucagon therapeutic peptides in one formulation, reading on a peptide conjugate comprising [C8-18 alkyl glycoside surfactant]-(GLP1R/ GCGR binding peptide).
Halasya et al. in view of Hjorth et al. do not explicitly teach a lipophilic moiety (C4-30) conjugated to a bioactive peptide via a sugar.

    PNG
    media_image3.png
    286
    850
    media_image3.png
    Greyscale
Similarly, Kalyuzhin et al. teach the use of a glycoside as a linking spacer to covalently conjugate an alkyl group of a surfactant to a peptide for improving the bioactivity of a conjugated peptide as follows (p624, Fig 1; p625, Fig 2). Kalyuzhin et al. show the α- and β-dodecyl alkyl group linked to the C1 position of a saccharide via an ester bond. Kalyuzhin et al. show a saccharide is further functionalized with COOH by forming an amide bond to link a therapeutic peptide, reading a peptide conjugate comprising (C8-20 Alkyl)-O-saccharide-C(O)-NH-peptide.
One of ordinary skill in the art at the time of the invention was made would have found it obvious to combine Halasya’s surfactant-peptide formulation with Hjorth’s peptide comprising GLP1R/GCGR binding domains because (a) Halasya et al. teach a surfactant-peptide formulation comprising GLP-1 and/or glucagon peptides and (b) Hjorth et al. show a hybrid peptide comprising both GLP-1 and glucagon binding ability and suggest the hybrid peptide can be used as an analog for functional GLP-1 and glucagon peptides. The combination would have reasonable expectation of success because both references teach GLP-1 and glucagon receptor binding peptides.
One of ordinary skill in the art at the time of the invention was made would have found it obvious to combine Halasya et al. in view of Hjorth et al. with Kalyuzhin’s 1-alkyl glycoside as a peptide carrier because (a) Halasya et al. in view of Hjorth et al. teach a formulation comprising a dual GLP1R/GCGR binding peptide and an alkyl glycoside surfactant and (b) Kalyuzhin et al. teach the use of a saccharide for covalently link an alkyl group of a surfactant and a peptide together to enhance bioactivity of the conjugated peptide. The composition would have reasonable expectation of success because the references teach a formulation comprising a surfactant and a therapeutic peptide.
With respect to claims 12, 61-62, 64-65, and 68, Kalyuzhin et al. show the surfactant for peptide conjugate can be α- and β-dodecyl alkyl group linked to the C1 position of a saccharide via an ester bond (p624, Fig 1). Halasya et al. teach fatty acids C8 to C18 are suitable surfactants for peptide conjugate (p23, para 4). Halasya et al. teach the saccharide is a monosaccharide comprising glucose, mannoses, galactose, ribose or sugar derivatives comprising glucose, glucuronic acid, galacturonic acid, gluconic acid D-lactone (p10, last para), reading on the elected species of 1-hexadecyl beta-D-glucuronic acid shown as follows.


    PNG
    media_image4.png
    241
    711
    media_image4.png
    Greyscale

With respect to claim 32, Meier et al. teach a pharmaceutical composition comprising the peptide and a pharmaceutically acceptable carrier (p19, line 35-39; claim 18).
With respect to claim 66, Kalyuzhin et al. show a saccharide is functionalized with COOH by forming an amide bond to link a therapeutic peptide (p624, Fig 1).
Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive because the arguments are not applied to the new ground of rejection based on Halasya et al. in view of Hjorth et al. and Kalyuzhin et al. In particular, Hjorth et al. teach a dual GLP1R/ GCGR binding peptide.

2.	Claims 1, 12, 32, 61-62, 64-66, and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halasya et al. (WO 2007/060692 A2, previously cited 12/17/2021) in view of Day et al. (US 2010/0190701 A1) and Kalyuzhin et al. (Bulletin of Experimental Biology and Medicine. 2008. 145(5): 623-625, previously cited 12/17/2021).
Claim 1 is drawn to a peptide conjugate comprising [C8-20 alkyl-(O/S)-saccharide]-(GLP1R/GCGR binding peptide).
Halasya et al. teach a composition comprising a surfactant compound comprising a hydrophobic moiety covalently linked to a saccharide for increasing bioactivity of peptides (Title and Abstract). Halasya et al. teach the hydrophobic moiety of the surfactant is an ester of lower alcohol of C2-C4 or fatty acid of C8-C18 (p23, para 4). Halasya et al. teach the saccharide is a monosaccharide comprising glucose, mannoses, galactose, ribose or sugar derivatives 
    PNG
    media_image1.png
    249
    643
    media_image1.png
    Greyscale
comprising glucose, glucuronic acid, galacturonic acid, gluconic acid D-lactone (p10, last para). Halasya et al. teach the use of glucosamine or glucuronic acid to form a conjugate via an amide linkage (p14, last para). Halasya et al. further teach the bioactive peptide is glucagon and glucagon-like peptides or GLP-1 analogs shown as follows (p37, Table 1).
Halasya et al. do not explicitly teach a conjugated peptide sequence as a GLP1R/GCGR binding peptide. 

    PNG
    media_image5.png
    233
    348
    media_image5.png
    Greyscale
Days et al. teach Glucagon/GLP-1 Receptor Co-Agonists (Title). Days et al. teach modification of the glucagon peptides by forming lactam bridges between E16 and K20 or the substitution of the terminal carboxylic acid with an amide group produces peptides exhibiting glucagon/GLP-1 receptor co-agonist activity [Abstract, Fig 7A]. Days et al. teach the modified glucagon comprising the peptide sequence of SEQ ID No: 55 [0136, claim 66] reading on the elected species shown as follows. 
aa No.
1
2
3
 4-9
10
11
12
13-14
15
16
17
18
19
20
SEQ-55
H
[Aib, 
A, S]
E/Q
GTFTSD
Y/W
S
K/R
YL
D/E
[SEQ]
[RKQ]
[RAKC]
A
[QKR]
Species
H
Aib
Q
GTFTSD
Y
S
K
YL
D
E
K
A
A
K


Halasya et al. in view of Days et al. do not explicitly teach a lipophilic moiety (C4-30) conjugated to a bioactive peptide via a sugar.
Similarly, Kalyuzhin et al. teach the use of a glycoside as a linking spacer to covalently conjugate an alkyl group of a lipophilic moiety to a peptide for improving the bioactivity of a 
    PNG
    media_image3.png
    286
    850
    media_image3.png
    Greyscale
conjugated peptide as follows (p624, Fig 1; p625, Fig 2). Kalyuzhin et al. show the α- and β-dodecyl alkyl group linked to the C1 position of a saccharide via an ester bond. Kalyuzhin et al. show a saccharide is further functionalized with COOH by forming an amide bond to link a therapeutic peptide, reading a peptide conjugate comprising (C8-20 Alkyl)-O-saccharide-C(O)-NH-peptide.
One of ordinary skill in the art at the time of the invention was made would have found it obvious to combine Halasya’s surfactant-peptide formulation with Hjorth’s peptide comprising GLP1R/GCGR binding domains because (a) Halasya et al. teach a surfactant-peptide formulation comprising GLP-1 and/or glucagon peptides and (b) Days et al. teach modification of the glucagon peptides by forming a lactam bridge between E16 and K20 to produce peptides (e.g., SEQ ID No: 55) exhibiting glucagon/GLP-1 receptor co-agonist activity [Abstract, Fig 7B].
One of ordinary skill in the art at the time of the invention was made would have found it obvious to combine the teachings Halasya et al. in view of Days et al. with Kalyuzhin’s 1 alkyl glycoside as a peptide carrier because (a) Halasya et al. in view of Days et al. teach a formulation comprising a dual GLP1R/GCGR binding peptide and surfactant and (b) Kalyuzhin et al. teach the use of a saccharide for covalently link an alkyl group and a peptide together to enhance bioactivity of the conjugated peptide. The composition would have reasonable expectation of success because the references teach a formulation comprising a surfactant and a therapeutic peptide.
Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive because the arguments are not applied to the new ground of rejection based on Halasya et al. in view of Days et al. and Kalyuzhin et al. In particular, Hjorth et al. teach a dual GLP1R/ GCGR binding peptide.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, 32, 61-62, 64-65, and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, and 9 of U.S. Patent No. 10,010,617 B2 (‘617 patent) in view of in view of Day et al. (US 2010/0190701 A1). 
Claim 1 of the ‘617 patent disclosed a peptide covalently conjugated to a 1-alkyl glycoside surfactant comprising C8-C20 alkyl group linked to a saccharide via an O- or S-glycoside bond.

    PNG
    media_image6.png
    237
    184
    media_image6.png
    Greyscale
Claim 5 of the ‘617 patent disclosed the benefits of a surfactant of claim 1 covalently linked to a peptide comprising improvement of duration of action, stability or selectivity of the conjugated peptide
Claim 9 of the ‘617 patent disclosed the surfactant as 1-hexadecyl beta –D-glucuronic acid (the elected species as follows). 
Claim 1, 5, and 9 of the ‘617 patent do not disclose a conjugated peptide as a GLP1R/GCGR binding peptide.

    PNG
    media_image5.png
    233
    348
    media_image5.png
    Greyscale
Days et al. teach Glucagon/GLP-1 Receptor Co-Agonists (Title). Days et al. teach modification of the glucagon peptides by forming lactam bridges between E16 and K20 or the substitution of the terminal carboxylic acid with an amide group produces peptides exhibiting glucagon/GLP-1 receptor co-agonist activity [Abstract, Fig 7A]. Days et al. teach the modified glucagon comprising the peptide sequence of SEQ ID No: 55 [0136, claim 66] reading on the elected species shown as follows. 
aa No.
1
2
3
 4-9
10
11
12
13-14
15
16
17
18
19
20
SEQ-55
H
[Aib, 
A, S]
E/Q
GTFTSD
Y/W
S
K/R
YL
D/E
[SEQ]
[RKQ]
[RAKC]
A
[QKR]
Species
H
Aib
Q
GTFTSD
Y
S
K
YL
D
E
K
A
A
K


One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the 1 alkyl glycoside taught by claim 1, 5, and 9 of the ‘617 patent with Day’s dual GLP1R/GCGR binding peptide because claim 5 of the ‘617 patent disclosed the beneficial use of a 1-alkyl glycoside surfactant covalently linked to a peptide able to improve duration of action, stability or selectivity of the conjugated peptide. Thus, claim 1, 5, and 9 of the ‘617 patent in view of Days et al. is obvious to the instant claim 1.
 Claim 4 of the ‘617 patent disclosed a pharmaceutical composition comprising a 1-alkyl
glycoside conjugated peptide and at least one pharmaceutically acceptable carrier or excipient, satisfying the instant claim 32.
Claim 9 of the ‘617 patent disclosed the surfactant as 1-hexadecyl beta –D-glucuronic
acid (the elected species shown above), satisfying the instant claims 12, 61-62, 64-65, and 68.
Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive because the arguments are not applied to the new ground of rejection based on 1, 4-5, and 9 of the ‘617 patent in view of in view of Day et al. 

Claims 1, 12, 32, 61-62, 64-66, and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, and 13 of U.S. Patent No. 10,471,127 B2 (the ‘127 patent) in view of Day et al. (US 2010/0190701 A1).
Claim 1 of the ‘127 patent disclosed an alkyl glycoside surfactant covalently conjugated to the glucagon analog  peptide sequence of SEQ ID NO: 1.

    PNG
    media_image5.png
    233
    348
    media_image5.png
    Greyscale
Claim 4 of the ‘127 patent disclosed the surfactant as the elected species of 1-hexadecyl beta-D glucuronic acid.
Claim 1 and 4 of the ‘127 patent do not disclose a conjugated peptide as a GLP1R/GCGR binding peptide. 
Days et al. teach Glucagon/GLP-1 Receptor Co-Agonists (Title). Days et al. teach modification of the glucagon peptides by forming lactam bridges between E16 and K20 or the substitution of the terminal carboxylic acid with an amide group produces peptides exhibiting glucagon/GLP-1 receptor co-agonist activity [Abstract, Fig 7A]. Days et al. teach the modified glucagon comprising the peptide sequence of SEQ ID No: 55 [0136, claim 66] reading on the elected species shown as follows. 
aa No.
1
2
3
 4-9
10
11
12
13-14
15
16
17
18
19
20
SEQ-55
H
[Aib, 
A, S]
E/Q
GTFTSD
Y/W
S
K/R
YL
D/E
[SEQ]
[RKQ]
[RAKC]
A
[QKR]
Species
H
Aib
Q
GTFTSD
Y
S
K
YL
D
E
K
A
A
K


One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to substitute the glucagon analog peptides taught by claim 1 and 4 of the ‘127 patent with Day’s dual GLP1R/GCGR binding peptide because Days et al. teach modification of the glucagon peptides by forming lactam bridges between E16 and K20 or the substitution of the terminal carboxylic acid with an amide group produces peptides exhibiting glucagon/GLP-1 receptor co-agonist activity [Abstract, Fig 7B]. The combination would have reasonable expectation of success because both references teach glucagon analog peptides. Thus, claim 1 and 4 of the ‘127 patent in view of Days et al. is obvious to the instant claim 1.
Claim 4 of the ‘127 patent disclosed the surfactant as the elected species of 1-hexadecyl beta-D glucuronic acid, satisfying the instant claims 12, 61-62, 64-65, and 68.
Claim 7 of the ‘127 patent disclosed the surfactant linked to the lysine side chain of a peptide, reading on via an amide bond, satisfying the instant claim 66.
Claim 13 of the ‘127 patent disclosed a pharmaceutical composition comprising 1-alkyl glycoside conjugated peptide and at least one pharmaceutically acceptable carrier or excipient, satisfying the instant claim 32.
Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive because the arguments are not applied to the new ground of rejection based on 1, 4, 7, and 13 of the ‘617 patent in view of in view of Day et al. 
Claims 1, 12, 32, 61-62, 64-66, and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-7, 13, and 16 of U.S. Patent No. 11,065,304 B2 (the ‘304 patent) and evidenced by Day et al. (US 2010/0190701 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘304 patent anticipates this instant invention.
Claim 1 of the ‘304 patent disclosed a peptide formula I covalently conjugated to an alkyl glycoside surfactant. A peptide sequence of a peptide of formula I comprises the elected peptide species HAibQGTFTSDYSKYLDEK17AAK. 
Claim 13 of the ‘304 patent disclosed the underlined E16 and K20 are cyclized to form a lactam linkage and 
Although claims 1 and 13 of the ‘304 patent do not explicitly the conjugated cyclic peptide HAibQGTFTSDYSKYLDEK17AAK is a GLP1R and GCGR binding peptide, Days et al is recited as evidence to show glucagon peptides by forming lactam bridges between E16 and K20 produces peptides exhibiting glucagon/GLP-1 receptor co-agonist activity [Abstract, Fig 7B]. Furthermore, the conjugated cyclic peptide HAibQGTFTSDYSKYLDEK17AAK is the elected peptide species. Thus, the conjugated cyclic peptide sequence of HAibQGTFTSDYSKY-LDEK17AAK is a GLP1R and GCGR binding peptide.
Claim 6 of the ‘304 patent disclosed a surfactant X as 1-hexadecyl beta-D-glucuronic acid (the elected species), reading on the instant claims 12, 61-62, 64-65, and 68.
Claim 4 of the ‘304 patent disclosed the alkyl group as substituted or unsubstituted C6-C20 alkyl group, satisfying the instant claim 62.
Claim 7 of the ‘304 patent disclosed surfactant covalently linked to amino acid Lys (lysine side chain amine group), Cys, Orn, or Glu, satisfying an amide bond in the instant claim 66.
Claim 16 of the ‘304 patent disclosed a pharmaceutical composition comprising a therapeutically effective amount of a peptide product of claim 1 or a pharmaceutically acceptable salt thereof , and at least one pharmaceutically acceptable carrier or excipient, satisfying the instant claim 32.
Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive because the arguments are not applied to the new ground of rejection based on 1, 4, 6-7, 13, 16 of the ‘304 patent and evidenced by Day et al. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
13-December-2022




/LARRY D RIGGS II/            Supervisory Patent Examiner, Art Unit 1658